Opinion filed October 11, 2018




                                       In The


        Eleventh Court of Appeals
                                     __________

                                 No. 11-17-00147-CV
                                     __________

                PYOTE WELL SERVICE, LLC, Appellant
                                         V.
    HUDSON SPECIALTY INSURANCE COMPANY, Appellee

                    On Appeal from the 142nd District Court
                            Midland County, Texas
                        Trial Court Cause No. CV52277

                      MEMORANDUM OPINION
      This is a restricted appeal of a no-answer default judgment entered against
Appellant, Pyote Well Service, LLC, a Foreign Limited Liability Corporation,
(Pyote) and in favor of Appellee, Hudson Specialty Insurance Company (Hudson).
In two issues, Pyote asserts that (1) service of Hudson’s “First Amended Original
Petition” by the secretary of state was defective because Hudson failed to first
attempt service on Pyote’s registered agent and (2) service by the secretary of state
was defective because the process did not state the address of Pyote’s home or home
office. We affirm the judgment of the trial court.
                                  Background Facts
      Hudson filed suit on April 25, 2016, against Pyote for failure to pay for
insurance coverage provided through a variety of policies. In its original petition,
Hudson asserted that Pyote: “[I]s a foreign limited liability company that can be
served by delivering a citation and a copy of this petition to its registered agent,
H H Wommack III, or its president or any vice-president, at 400 W. Illinois, Suite
950, Midland, Texas 79701.” A citation was issued on April 26, 2016, and was
delivered to a licensed process server on April 28, 2016. The return of service
reflects that the process server attempted to serve the original petition at the location
of the registered agent five times on four different days from May 2, 2016, to July 6,
2016, but that the registered agent was “not in” at the registered office.
      On August 15, 2016, Hudson filed its amended petition seeking service on
Pyote through constructive service on the secretary of state pursuant to
Sections 5.251 and 5.253 of the Texas Business Organizations Code. TEX. BUS.
ORGS. CODE ANN. §§ 5.251, .253 (West 2012). Hudson requested that the secretary
of state forward a copy of the process to the “Defendant’s most recent address on
file with the Secretary of State of Texas at 400 W. Illinois, Suite 950, Midland,
Texas 79701.” Hudson did not add any new claims or damages in the amended
petition but stated that service on the secretary of state was necessary because
Pyote’s registered agent, president, or vice president could not be found despite
reasonable diligence. Citation issued on August 16, 2016, and was served on the
secretary of state on September 13, 2016. The secretary of state forwarded the
citation and amended petition by certified mail to Pyote on September 20, 2016,
and the return receipt, reflecting delivery, was received by the secretary of state on
September 22, 2016. Pyote never filed an answer.
      Hudson filed its motion for default judgment on December 19, 2016. On
January 31, 2017, the trial court entered a default judgment against Pyote in the
                                           2
 principal amount of $1,544,490, attorney’s fees of $463,347, appellate attorney’s
 fees of $45,000, and interest and costs. Pyote timely filed a notice of restricted
 appeal on May 26, 2017.
                                                  Discussion
        In its first issue, Pyote complains that Hudson failed to make any attempt to
 serve Pyote with the amended petition before serving the secretary of state. Pyote
 argues that, under Section 17.044(a)(2) of the Texas Civil Practice and Remedies
 Code, 1 Hudson had to make two attempts to serve the amended petition on Pyote’s
 registered agent before attempting service on the secretary of state. See TEX. CIV.
 PRAC. & REM. CODE ANN. § 17.044 (West 2015). Pyote contends that the attempted
 service of the original petition on the registered agent does not satisfy
 Section 17.044(a)(2).            Hudson responds that service was accomplished under
 Section 5.251(1)(B) of the Texas Business Organizations Code, which permits
 service on the secretary of state for a foreign filing entity that maintains a registered
 agent if the registered agent cannot with reasonable diligence be found at the
 registered office. 2 BUS. ORGS. § 5.251(1)(B).
        The Texas Supreme Court has “required that strict compliance with the rules
 for service of citation affirmatively appear on the record in order for a default
 judgment to withstand direct attack.” Primate Constr., Inc. v. Silver, 884 S.W.2d
151, 152 (Tex. 1994); see also Wilson v. Dunn, 800 S.W.2d 833, 836 (Tex. 1990)
 (“For well over a century the rule has been firmly established in this state that a


        1
        Section 17.044(a)(2) provides: “The secretary of state is an agent for service of process or
complaint on a nonresident who . . . has one or more resident agents for service of process, but two
unsuccessful attempts have been made on different business days to serve each agent.”
        2
           Section 5.251(1)(B) provides: “The secretary of state is an agent of an entity for purposes of
service of process, notice, or demand on the entity if . . . the entity is a filing entity or a foreign filing entity
and . . . the registered agent of the entity cannot with reasonable diligence be found at the registered office
of the entity.”

                                                         3
default judgment cannot withstand direct attack by a defendant who complains that
he was not served in strict compliance with applicable requirements.”); BLS Dev.,
LLC v. Lopez, 359 S.W.3d 824, 826 (Tex. App.—Eastland 2012, no pet.). Virtually
any deviation from the rules regarding proper service of process will result in the
setting aside of a default judgment. Mansell v. Ins. Co. of the West, 203 S.W.3d
499, 501 (Tex. App.—Houston [14th Dist.] 2006, no pet.).
      As a foreign filing entity, Pyote is required to continuously maintain a
registered agent for service of process and a registered office. See BUS. ORGS.
§ 5.201(a). If the registered agent cannot, with reasonable diligence, be found at
the registered office, the secretary of state is an agent of the foreign entity for service
of process purposes. See id. § 5.251(1)(B). Service of process on the secretary of
state is accomplished by delivering duplicate copies of the process and any required
fee. See id. § 5.252. After service on the secretary of state, the secretary forwards
the process to the corporation by certified mail, return receipt requested. See id.
§ 5.253. A certificate by the secretary of state as to service conclusively establishes
that process was served. See Campus Invs., Inc. v. Cullever, 144 S.W.3d 464, 466
(Tex. 2004) (per curiam) (default judgment affirmed following substituted service
on secretary of state where corporation failed to update addresses for its registered
agent and office and did not receive certified mail from secretary of state).
      Hudson attempted to serve Pyote with its original petition five different times
over several weeks. Hudson amended its original petition to plead the facts
underlying constructive service on the secretary of state; otherwise, the original and
amended petitions are almost identical. In BLS Development, this court examined
the interaction between Section 5.251(1)(B) and Rules 106(b) and 107 of the Texas
Rules of Civil Procedure. BLS Dev., 359 S.W.3d at 828. This court noted:
“Section 5.251 is an independent statute that provides for substituted service on the
secretary of state when reasonable diligence is shown.” Id. “As long as the record
                                            4
 as a whole shows that the registered agent could not with reasonable diligence be
 found at the registered office, Section 5.251(1)(B) permits service on the secretary
 of state.” Id. at 827. The process server attempted to serve Pyote with process on
 five different occasions. There was sufficient evidence in the record to support the
 conclusion that the registered agent could not be located with reasonable diligence.
 We overrule Pyote’s first issue.
        In its second issue, Pyote claims that Hudson failed to follow
 Section 17.045(a) of the Texas Civil Practice and Remedies Code because Hudson
 did not provide the address of Pyote’s “home or home office” in the process
 delivered to the secretary of state.3 Hudson responds that Section 17.045(a)
 does not apply because service was accomplished in accordance with
 Section 5.251(1)(B) of the Texas Business Organizations Code.
        Section 5.251 is an independent statute relating to service on a foreign entity
 separate and apart from Sections 17.044 and 17.045(a). See BLS Dev., 359 S.W.3d
 at 828 (holding that Section 5.251 is an independent statute). Pyote’s reliance on
 Boyo v. Boyo, 196 S.W.3d 409, 417 (Tex. App.—Beaumont 2006, no pet.), is
 misplaced. In that case, the plaintiff in a divorce action specifically relied on
 Section 7.044(b) of the Texas Civil Practice and Remedies Code for constructive
 service through the secretary of state. 196 S.W.3d at 415. The record failed to
 demonstrate that the requirements for service under Section 17.044(b) were met.
 Id. at 417. Section 5.251(1)(B) was not at issue.
        Pyote was required to continuously maintain (1) a registered agent for service
 of process and (2) a registered office. See BUS. ORGS. § 5.201. The record reflects
 that Pyote’s registered agent could not, with reasonable diligence, be found at its


        3
         Section 17.045(a) provides: “If the secretary of state is served with duplicate copies of process for
a nonresident, the documents shall contain a statement of the name and address of the nonresident’s home
or home office and the secretary of state shall immediately mail a copy of the process to the nonresident at
the address provided.” CIV. PRAC. & REM. § 17.045(a).
                                                     5
 registered office. Thus, the secretary of state was an agent of Pyote for service of
 process. See id. § 5.251(1)(B). There was no need to provide information on a
 “home” or “home office” because service was in accordance with Section 5.251.
 We overrule Pyote’s second issue.
                                               Conclusion
        Based on the face of the record, Hudson satisfied the requirements under
 Section 5.251 for constructive service on the secretary of state. The certificate from
 the secretary of state conclusively establishes that process was served. See Campus
 Invs., 144 S.W.3d at 466. We conclude that the trial court had personal jurisdiction
 over Pyote. The judgment of the trial court is affirmed.




                                                                   REBECCA SIMMONS
                                                                   FORMER JUSTICE


October 11, 2018
Panel consists of: Bailey, C.J.,
Simmons, F.J., 4 and Wright, S.C.J. 5

Willson, J., not participating.




        4
         Rebecca Simmons, Former Justice, Court of Appeals, 4th District of Texas at San Antonio, sitting
by assignment.
        5
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      6